Pfeifer, J.,
concurring in judgment only.
{¶ 16} “Although the sale price is the ‘best evidence’ of true value of real property for tax purposes, it is not the only evidence. A review of independent appraisals based upon factors other than the sale price is appropriate where it is shown that the sale price does not reflect true value. (Columbus Bd. of Edn. v. *309Fountain Square Assoc., Ltd. [1984], 9 Ohio St.3d 218, 219 [9 OBR 528, 459 N.E.2d 894], construed.)” Ratner v. Stark Cty. Bd. of Revision (1986), 23 Ohio St.3d 59, 23 OBR 192, 491 N.E.2d 680, syllabus.
Martin Hughes & Associates, Martin J. Hughes III, and Jackie Lynn Hager, for appellant.
Armstrong, Mitchell, Damiani & Zaccagnini and Timothy J. Armstrong, for appellee Board of Education of Elyria City School District.
{¶ 17} In this case, Cobblestone Square Co., Ltd. purchased an empty building for the value of a fully leased building. Cobblestone did this to further one of its other business ventures. Whether that was a good decision is questionable. What is not questionable is that the empty building Cobblestone purchased would not have been worth that price to anyone but Cobblestone. Unlike the majority, I believe that Cobblestone acted under economic duress. Therefore, the price it paid does not reflect true value and the rebuttable presumption that sales price is the best evidence of value does not apply. Cobblestone did not, however, satisfy its burden of proving true value by, for instance, obtaining an independent appraisal. See Ratner at syllabus. Because of this omission, Cobblestone cannot prevail. Accordingly, I concur in the judgment.